Title: To Benjamin Franklin from Jean Rousseaux, 16 February 1782
From: Rousseaux, Jean
To: Franklin, Benjamin


Monsieur
Brest Le 16. fevrier 1782
Je me fait L’honneur de vous ecrire cellecy pour asseurer de mon respect et en meme temp pour vous prié de ne pas Ignorez que jette abord de Lexenton [Lexington] capitaine henry Jonshon pour Capt. de prize et que je me Suis fait Lhonneur de vous ecrire etant a Dunkerque vous mavez fait Lhonneur dune reponse par laquelle vous me marquiez que cela Nettoit pas Encore finy au Sujet des prize que nous avons fait ou je vous avez Envoye La Lettre de monsieur cornic de morlaix ou jay mene une prise a Son adresse. Je vous priray Monsieur de vouloir masister dans l’etat ou Je me trouve Sans aucun Secour ny même un denier devant moy nayant pas reçu un Liard dapointemant ny autre apres Toute Les paine je Endure a bord du Blenehem pandant Six mois de prison et pour Tout malheur pour moy je revien Encore de prison de la jomaique que je ay reste pres dun an jespere monsieur que vous vouderez Bien Secourir un pauvre malheureux en Luy fezant Tenir Le peu quil luy est du le plutot posible que vous pourez je ne Seseray Monsieur de prier dieu pour la reusitte de toute vos Entreprise jespere L’honneur dune reponse je Suis Loge chez Monsieur Latapie dantiste du roy rue de Riche a Brest noublie pas monsieur Le pauvre malheureux qui Se recomand a vous.
Jay Lhonneur dettr avec respect Monsieur Votre tres heumble et tres obs. Serviteur
Jn. Rousseaux
 
Addressed: A Monsieur / Monsieur Le docteur frankelin / Embassadeur du Congré / ameriquain Demurant ds. / Son hautel a passy / Pes. Paris A Passy
Notation: Rousseau Brest 16 Fevr. 1782.
